In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-3335
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                               v.

JAMES CHARLES EDWARD SHOALS, IV,
                                         Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
    for the Northern District of Indiana, Fort Wayne Division.
             No. 05 CR 64—William C. Lee, Judge.
                         ____________
   ARGUED FEBRUARY 22, 2007—DECIDED MARCH 9, 2007
                    ____________


 Before BAUER, EVANS, and SYKES, Circuit Judges.
  PER CURIAM. James Shoals, a felon, was charged with
possessing a firearm, 18 U.S.C. § 922(g)(1). Shoals moved
to suppress the gun, shotgun shells, and inculpatory
statements he made to police, arguing that he was de-
tained without probable cause or reasonable suspicion. The
district court found probable cause lacking, but concluded
that the police had reasonable suspicion and therefore
their encounter with Shoals was a legitimate stop under
Terry v. Ohio, 392 U.S. 1, 27 (1968). Shoals entered a
conditional guilty plea, and now challenges the denial of
his motion to suppress. We uphold the denial of Shoals’s
motion to suppress and affirm his conviction.
2                                              No. 06-3335

                     I. Background
  At the suppression hearing, five police officers present
during the encounter testified. At approximately 1:00 a.m.
on April 18, 2005, a caller to 911—whose name, address,
and telephone number were known to some but not all of
the officers—reported that a gunshot was fired in the 3900
block of Fairfield Avenue in Fort Wayne, Indiana. The
caller reported that a black male in a dark jacket and hat
had fired a “long gun” before running into either the
garage or the house at 3927 Fairfield Avenue.
  The first police officer at the scene, Officer Scatena,
testified that the caller—who apparently was able to see
the officer’s car and was still on the line with the dis-
patcher—directed him to the garage at 3927 Fairfield,
near which the caller had seen the shooter park a dark
blue or black Chevrolet Lumina. Two more officers arrived
at the scene, and—after finding no sign of the shooter in or
around the garage—the three officers approached the
house; they were joined by a fourth just before they
knocked on the front door. All four officers had their guns
drawn because the 911 caller had reported gunfire.
  The officers testified that initially two people—both
black and described in the record only as the “female
homeowner” and “male homeowner”—came to the front
door. The officers described both as cooperative and said
they came out onto the front porch as soon as the officers
asked. Officer Scatena testified that the male was wear-
ing a “lighter-colored sweater” and possibly jeans.
  Another man—later identified as Shoals—did not come
outside in response to the officers’ request. One of the
officers testified that, through the open front door, he saw
Shoals “peering around the corner” from the kitchen; the
officer thought Shoals was “trying to hide.” The officers
then ordered him to come out onto the porch, and he
eventually complied. Shoals—who is black and who,
according to several officers, was wearing a dark jacket
No. 06-3335                                               3

and hat—matched the description of the shooter given by
the 911 caller.
  The officers testified that they told Shoals and the male
homeowner that they were going to pat the men down
for safety reasons. Some of the officers testified that
Shoals was handcuffed immediately, but Officer Scatena
said he merely was asked to place his hands against a
brick wall; the district court did not resolve the question.
One officer found six shotgun shells in Shoals’s pocket,
which prompted Shoals to volunteer that he was not
supposed to have ammunition because he was on parole.
   At that point, according to the officers, they began
asking questions about the Lumina, which was parked
behind the garage. At first, Shoals and the male home-
owner claimed not to know who owned the car, but when
the male homeowner gave the police permission to tow
it, Shoals spoke up and admitted that it was his. Officer
Scatena said he placed Shoals in handcuffs and read him
the Miranda warnings after that admission.
  The officers obtained Shoals’s car keys, although their
testimony was inconsistent as to when and how this
occurred and the district court did not resolve the ques-
tion. Officer Brumett testified that he used Shoals’s keys
to unlock the car, searched it, and found a shotgun in
the trunk. He estimated that the shotgun was found five
to ten minutes after the shells.
  Around this same time, Shoals told Officer Scatena that
some people had “shot up” his sister’s house several hours
earlier, so Shoals had borrowed the shotgun and shells
and gone looking for the culprits in order to “take care of
that situation.” When he did not find them, he fired a
round in the alley out of frustration.
  Shoals moved to suppress the shells, the shotgun, and
his inculpatory statements, arguing (as relevant on ap-
peal) that the police had neither probable cause nor
4                                              No. 06-3335

reasonable suspicion during the stop that led to the
discovery of the shells and that the other evidence was
fruit of an illegal search. The district court agreed with
Shoals that the officers had lacked probable cause. How-
ever, the court explained that because the officers were at
the address identified by the 911 caller as the locus of the
gunshot, had found a car there that matched the 911
caller’s description, and had observed Shoals—who
matched the caller’s description of the shooter—hanging
back in the kitchen behaving furtively after the other
occupants had exited the house, the officers did have
reasonable suspicion to detain and frisk Shoals.


                      II. Analysis
  On appeal from the denial of a motion to suppress, we
review the district court’s factual findings for clear error
and questions of law de novo. United States v. Parker, 469
F.3d 1074, 1077 (7th Cir. 2006). The district court held
that the police had reasonable suspicion of criminal
activity but lacked probable cause when they first encoun-
tered Shoals; neither party challenges these conclusions
on appeal. Thus the crux of this appeal is whether the
officers’ conduct during their investigation of Shoals
transformed an investigatory stop (permissible given their
reasonable suspicion) into a custodial arrest (impermissi-
ble absent probable cause). See Terry, 392 U.S. at 27;
United States v. Lawshea, 461 F.3d 857, 860 (7th Cir.
2006). If, as the district court held, the shotgun shells
were discovered during a stop-and-frisk authorized by
Terry, then the officers were free at that point to make a
custodial arrest; Shoals’s contemporaneous, volunteered
admission that he was not supposed to have the shells
because he was on parole provided probable cause to arrest
him for possessing ammunition. See Russell v. Douthitt,
304 N.E.2d 793, 794 (Ind. 1973) (explaining that police had
No. 06-3335                                                5

probable cause to arrest parolee who admitted parole
violations).
  Shoals argues that the officers—by ordering him to exit
the house, drawing their guns, and handcuffing him—
effectuated a full custodial arrest rather than a Terry stop,
but these facts do not individually or collectively establish
that Shoals was arrested and not simply detained. It is
pointless, of course, for Shoals to focus here on his acqui-
escence to the officers’ command that he exit the house;
that just means that he was seized—an intrusion that
is necessarily present in every Terry stop. See California
v. Hodari D., 499 U.S. 621, 626 (1991); Terry, 392 U.S. at
1; see also United States v. Johnson, 427 F.3d 1053, 1057
(7th Cir. 2005) (holding that seizure occurred when
defendant complied with officer’s command, made at
gunpoint, to stop backing away from front door). What
really matters is the manner in which Shoals was seized
and what happened afterward. The cases are clear,
however, that police officers do not convert a Terry stop
into a full custodial arrest just by drawing their weapons,
see United States v. Askew, 403 F.3d 496, 508 (7th Cir.
2005); United States v. Brown, 366 F.3d 456, 461 (7th Cir.
2004), or handcuffing the subject, see United States v.
Stewart, 388 F.3d 1079, 1084 (7th Cir. 2004); United States
v. Tilmon, 19 F.3d 1221, 1228 (7th Cir. 1994). The tactics
used here were warranted given the inherent danger of
the encounter: the officers were responding late at night
to a 911 report of gunfire when they encountered Shoals,
who matched the description of the suspect, was wearing
a coat even though he was indoors, and hung back and hid
out in the kitchen until he was ordered outside.
  Shoals also argues that even though the police had
reasonable suspicion that justified the stop itself, they
were not justified in patting him down because there was
no evidence when he stepped onto the porch that he was
6                                               No. 06-3335

armed and dangerous. An officer conducting a Terry stop
may pat down a suspect in order to search for weapons,
Terry, 392 U.S. at 26, but only if “specific and articulable
facts” support a suspicion that the suspect is armed and
presents a danger to officers or to others, see United States
v. Brown, 232 F.3d 589, 592 (7th Cir. 2000). Shoals asserts
that the pat-down search was unjustified because the
officers could readily see that he was not carrying the “long
gun” described by the 911 caller—such a gun couldn’t have
been concealed on his person. Although the gun ultimately
found could not have been concealed on his person, the
vague description “long gun” did not rule out the pos-
sibility that the gun that was fired was of a concealable
size. Moreover, the question is whether the police reason-
ably believed he was armed with any weapon, not only
with the weapon described in the 911 call. The officers
acted reasonably when they patted Shoals down for their
own safety once he finally came outside.
  Finally, the only argument Shoals offers for suppress-
ing the shotgun is that it is fruit of the poisonous tree,
which fails because the investigatory stop was legal. He
makes no argument on appeal concerning suppression of
his inculpatory statements.


                     III. Conclusion
    We therefore AFFIRM Shoals’s conviction.

A true Copy:
        Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit

                    USCA-02-C-0072—3-9-07